DETAILED ACTION
This is the Final Office Action for application number 14/301,966 FOOT SUPPORT, filed on 6/11/2014. Claims 1-4 and 13-19 are pending.  Claims 5-12 have been cancelled.  This Final Office Action is in response to applicant’s reply dated 12/22/2021.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US D410,797) in view of Torres (US 5,920,926) in view of Saunders et al. (US Pub. 2008/0093167).
Regarding claim 1 Walters shows a foot support (Figs. 1-4) having a proximal end (left) and a distal end (right), the foot support comprising: a) a sloped draining surface extending entirely from the proximal end to the distal end of the foot support (sections; Fig. 1; slope is shown in Fig. 4); and c) a plurality of sides (shown between the slope surface and the legs) connecting the sloped draining surface to a base (at bottom of legs), wherein the plurality of sides comprise a distal leg (legs on the left Figs. 
Walters fails to show b) a non-skid base.   However, Torres shows a non-skid base (44,46, 50).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walters to include a non-skid base for the purpose of providing firm support of a tiled floor of a shower stall as shown by Torres (note, col. 4, lines 22-25). 
Regarding claim 2 Walters shows the foot support of claim 1 wherein one or more of the sides opens into a cavity formed by the sloped draining surface, the non-skid base, and plurality of sides (shown best in Fig. 5).  
Regarding claim 3 Walters shows the foot support of claim 1 wherein the sloped draining surface fails to show nonskid elements.  However, Torres shows non-skid elements (40) on a sloped draining surface (Fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walters to include non-skid elements on the sloped draining surface for the purpose of preventing slipping for the user (Note, col. 4, lines 12-14).
Regarding claim 4 Walters shows the foot support of claim 1, but fails to show wherein the foot support is configured for efficient stacking.  However, Saunders shows a foot support device that is configured for efficient stacking (Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walters to include being configured for efficient stacking for the purpose of saving space during manufacture, shipping and storage of the device as shown by Saunders.
Regarding claim 13
Regarding claim 14 Walters shows the foot support of claim 1 wherein the sloped and planar draining surface has a plurality of holes therein (Fig. 2 between slats).
Regarding claim 15 Walters shows the foot support of claim 14 but fails to show wherein the holes are circular.  However, the shape of the holes is a design choice within the level or ordinary skill in the art.  The rectangular shaped holes of Walters provides for drainage and therefore acts similarly and predictably to the circular holes of the instant invention.  Further the specification of the instant invention does not provide that the shape of the holes is critical.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an appropriate shaped hole as desired by the user. 
Regarding claim 16 Walters shows the foot support of claim 14 wherein the holes are rectangular (shown in Fig. 2 between the slats).
Regarding claim 19 Walters shows the foot support of claim 1 wherein at least one of the distal leg and the proximal leg have a slope outward at the base (Figs. 1-5).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US D410,797) in view of Torres (US 5,920,926) in view of Saunders et al. (US Pub. 2008/0093167) in view of Sattler et al. (US 1,694,146).
Regarding claim 17 Walters shows the foot support of claim 1, but fails to show the plurality of sides have an arch shaped opening therein between the distal and proximal legs.  However, Sattler shows a foot stool with a plurality of sides (1, 2) that have an arch shaped opening therein between the distal and proximal legs (Figs. 1 & 4).  Therefore it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 18 Walters shows the foot support of claim 1 wherein the plurality of sides comprise a pair of distal legs and a pair of proximal legs, but fails to show the foot support having an arch shaped opening therein between the pair of distal legs and the pair of proximal legs. However, Sattler shows a foot stool with a plurality of sides (1, 2) that have an arch shaped opening therein between the distal and proximal legs (Figs. 1 & 4).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walters to include the plurality of sides being arch shaped for the extra strength for being top loaded as shown by Sattler.
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are in the body of this action
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        2/28/2022